J-E01003-22

                                   2022 PA Super 169

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    RICHARD ALEKSANDR MOROZ                    :
                                               :
                       Appellee                :       No. 282 MDA 2021

        Appeal from the Judgment of Sentence Entered February 4, 2021
                 In the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-CR-0001515-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., STABILE,
        J., KUNSELMAN, J., McLAUGHLIN, J., KING, J., and McCAFFERY, J.

OPINION BY KING, J.:                           FILED: OCTOBER 4, 2022

        Appellant, the Commonwealth of Pennsylvania, appeals from the

judgment of sentence entered in the Centre County Court of Common Pleas,

following the guilty pleas of Appellee, Richard Aleksandr Moroz, to driving

under the influence—high rate of alcohol (“DUI”), careless driving, and general

lighting requirements.1 We vacate the judgment of sentence and remand the

matter for further proceedings.

        The relevant facts and procedural history of this appeal are as follows.

On July 12, 2019, police arrested Appellee for DUI, and the Commonwealth

charged him with various offenses at docket number 1516 of 2019. On August

5, 2019, police arrested Appellee for a second DUI, and the Commonwealth

charged him with various offenses at docket number 1515 of 2019.             On

____________________________________________


1   75 Pa.C.S.A. §§ 3802(b), 3714, 4303(a).
J-E01003-22


February     12,   2020,   Appellee   entered   the   Accelerated    Rehabilitative

Disposition (“ARD”) program for the charges stemming from the July arrest.

That same day, Appellee tendered a negotiated guilty plea for the charges

stemming from the August arrest, with the DUI considered as a second

offense. The court deferred sentencing on the matter. Prior to sentencing,

however, this Court issued its opinion in Commonwealth v. Chichkin, 232

A.3d 959 (Pa.Super. 2020), holding that the portion of the DUI statute

equating prior acceptance of ARD to a prior conviction for purposes of

imposing a mandatory minimum sentence for a second or subsequent DUI

offense was unconstitutional.

     Appellee proceeded to a hearing on June 16, 2020.              The trial court

summarized the outcome of this hearing as follows:

           At sentencing on June 16, 2020, [Appellee] objected to
           being sentenced based on a second offense raising the
           Pennsylvania Superior Court’s recent ruling in [Chichkin,
           supra]. As a result, the Commonwealth amended the
           criminal information to add two counts reflecting first
           offense DUI charges. [Appellee] then withdrew his original
           guilty plea and entered an open guilty plea to all charges on
           the criminal information. The Commonwealth argued the
           Chichkin decision required the Commonwealth to prove the
           first DUI entered into the ARD program at docket no. CP-
           14-CR-1516-2020 beyond a reasonable doubt at an
           evidentiary hearing in order to establish the DUI at docket
           no. CP-14-CR-1515-2020 as a second offense DUI for
           sentencing purposes.

           The Commonwealth proposed holding an evidentiary
           hearing before a different judge acting as a “blind” judge
           without knowledge of the other pending DUI who could rule
           on whether the Commonwealth proved the first DUI beyond
           a reasonable doubt. After the “blind” judge’s ruling, the

                                       -2-
J-E01003-22


         parties would return before [the original jurist] for
         sentencing on either a first offense or second offense DUI.
         The evidentiary hearing was scheduled to be heard by the
         [“blind” judge] on August 7, 2020, but [the “blind” judge]
         would not hold an evidentiary hearing unless the parties
         filed motions explaining the purpose of the hearing. The
         Commonwealth believed filing motions would defeat the
         purpose of having a “blind” judge, and [Appellee] had
         objections to the procedures proposed for the evidentiary
         hearing. The parties agreed that any argument over the
         evidentiary hearing procedure should be made before [the
         original jurist, who] sits as the sentencing judge.

         As a result, the Commonwealth filed a praecipe for hearing
         on August 31, 2020 requesting an evidentiary hearing be
         held before the sentencing judge. The evidentiary hearing
         would address whether the Commonwealth could prove
         [Appellee’s] first DUI beyond a reasonable doubt. A hearing
         on whether to grant the Commonwealth’s praecipe for
         hearing was held on October 20, 2020.

(Trial Court Opinion, filed 12/28/20, at 2-3).

      On October 20, 2020, the Commonwealth raised certain objections to

the potential application of the Chichkin decision. On December 28, 2020,

the court denied the Commonwealth’s praecipe for hearing. On February 4,

2021, the court conducted a sentencing hearing regarding the charges at

docket number 1515 of 2019.       Relying on Chichkin, the court sentenced

Appellee as a first-time DUI offender to forty-eight (48) hours to six (6)

months’ imprisonment. The court also imposed additional fines and costs for

the summary traffic offenses.

      On March 5, 2021, the Commonwealth timely filed a notice of appeal.

On March 11, 2021, the court ordered the Commonwealth to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.           The

                                     -3-
J-E01003-22


Commonwealth timely filed its Rule 1925(b) statement on March 31, 2021.

We subsequently determined that the appeal should be considered by this

Court sitting en banc. On November 17, 2021, this Court entered its order

directing en banc certification.

      The Commonwealth now raises two issues for our review:

         Whether a defendant’s previous acceptance of [ARD] for
         [DUI] should qualify as a “prior offense” for the purposes of
         the DUI sentencing enhancement provision at 75 Pa.C.S.A.
         § 3804 contrary to the holding in [Chichkin, supra]?

         Whether the three-judge panel’s conclusion in Chichkin,
         that 75 Pa.C.S.A. § 3806(a)(1) is unconstitutional, must be
         overruled?

(Commonwealth’s Brief at 6).

      “The defendant or the Commonwealth may appeal as of right the legality

of the sentence.” 42 Pa.C.S.A. § 9781(a). “As long as the reviewing court

has jurisdiction, a challenge to the legality of the sentence is non-waivable

and the court can even raise and address it sua sponte.” Commonwealth v.

Infante, 63 A.3d 358, 363 (Pa.Super. 2013). “A challenge to the legality of

sentence is a question of law; our standard of review is de novo and our scope

of review is plenary.”     Commonwealth v. Alston, 212 A.3d 526, 528

(Pa.Super. 2019).

      “A claim that implicates the fundamental legal authority of the court to

impose a particular sentence constitutes a challenge to the legality of the

sentence.” Infante, supra at 363 (quoting Commonwealth v. Catt, 994

A.2d 1158, 1160 (Pa.Super. 2010) (en banc)). “If no statutory authorization

                                     -4-
J-E01003-22


exists for a particular sentence, that sentence is illegal and subject to

correction. An illegal sentence must be vacated.” Id. (quoting Catt, supra

at 1160).

      On appeal, the Commonwealth contends that the General Assembly

possesses the authority to create laws and define the terms within those laws.

Regarding the statutory scheme for DUI, the Commonwealth emphasizes that

Section 3806(a) demonstrates the legislature’s intent for acceptance of ARD

to count as a prior offense for purposes of DUI sentencing.                 The

Commonwealth acknowledges Alleyne v. United States, 570 U.S. 99, 133

S.Ct. 2151, 186 L.Ed.2d 314 (2013) and Apprendi v. New Jersey, 530 U.S.

466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), which held that any facts

enhancing a sentence must be submitted to a fact finder and proven beyond

a   reasonable   doubt.     Nevertheless,   the   Commonwealth     relies   on

Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140

L.Ed.2d 350 (1998), for the proposition that the fact of a prior conviction is

not an element that must be proven beyond a reasonable doubt for enhanced

statutory penalties to apply. The Commonwealth maintains that the General

Assembly “has equated acceptance of ARD for a first-time DUI with a prior

conviction for DUI, [and] it is not a fact that needs to be proved beyond a

reasonable doubt pursuant to Almendarez-Torres.” (Commonwealth’s Brief

at 23).

      The Commonwealth argues that this Court must overrule Chichkin


                                    -5-
J-E01003-22


because “prior acceptance [of ARD] is clearly a sentencing factor outside the

purview of Alleyne, as has been the historical viewpoint in prior Pennsylvania

appellate decisions on the matter.” (Id. at 30). Contrary to the holding in

Chichkin, the Commonwealth explains that Pennsylvania’s ARD protocols

contain numerous, effective due process protections.           Procedurally, “ARD

placement is a structured, defined, and protected process,” which “maintains

the   entire   panoply   of   Constitutional   rights   attendant   to   a   criminal

prosecution.”   (Id. at 35).    Based upon the foregoing, the Commonwealth

concludes that a defendant’s voluntary acceptance of ARD must be recognized

as a “prior conviction” for recidivist DUI sentencing purposes. We agree.

      “Section 3804 [of the Motor Vehicle Code] sets forth mandatory

minimum sentence terms for first, second, and subsequent DUI offenses.”

Chichkin, supra at 963. Section 3806 governs “prior offenses” as follows:

         § 3806. Prior offenses

         (a)      General rule.—Except as set forth in subsection
         (b), the term “prior offense” as used in this chapter shall
         mean any conviction for which judgment of sentence has
         been imposed, adjudication of delinquency, juvenile
         consent decree, acceptance of Accelerated Rehabilitative
         Disposition or other form of preliminary disposition before
         the sentencing on the present violation for any of the
         following:

         (1)     an offense under section 3802 (relating to driving
         under influence of alcohol or controlled substance)[.]

75 Pa.C.S.A. § 3806(a)(1). “Thus, a defendant who had accepted ARD for a

prior DUI offense is considered a second-time offender under the Section 3804


                                       -6-
J-E01003-22


penalty provisions.” Chichkin, supra at 963.

      “[T]he essence of the seriousness of the crime of drunk driving is that

it is a life-threatening act.” Commonwealth v Lutz, 508 Pa. 297, 312-13,

495 A.2d 928, 936 (1985). “[S]ociety, for its own protection, has an interest

in carrying out the penalties prescribed by the legislature for drunk driving….”

Id. at 307, 495 A.2d at 933. ARD is one such penalty:

         The primary purpose of this program is the rehabilitation of
         the offender; secondarily, the purpose is the prompt
         disposition of charges, eliminating the need for costly and
         time-consuming trials or other court proceedings. These
         rules contemplate that ordinarily the defendants eligible for
         the ARD program are first offenders who lend themselves to
         treatment and rehabilitation rather than punishment and
         that the crime charged is relatively minor and does not
         involve a serious breach of the public trust. The program is
         intended to encourage offenders to make a fresh start after
         participation in a rehabilitative program and offers them the
         possibility of a clean record if they successfully complete the
         program.

Pa.R.Crim.P. Ch. 3, Explanatory Comment.

      “ARD is not some trivial mechanism for avoiding a conviction and

expunging an arrest record.” Whalen v. Com., Dept. of Transp., Bureau

of Driver Licensing, 613 Pa. 64, 75-76, 32 A.3d 677, 684 (2011). “Rather,

it is an intensive process involving personal assessments, safety classes, and

addiction treatment if necessary, all under court supervision….” Id. at 76, 32

A.3d at 684.

         [A] defendant [may] be placed in the ARD program only
         after he or she has requested acceptance into the program,
         has indicated an understanding of the proceedings, and has
         accepted and agreed to comply with the conditions imposed

                                      -7-
J-E01003-22


         by the trial court.

Commonwealth v. Scheinert, 519 A.2d 422, 428 (Pa.Super. 1986), appeal

denied, 517 Pa. 606, 536 A.2d 1330 (1987). See also Pa.R.Crim.P. 300-320

(governing ARD proceedings generally).

      “Although ARD is legally distinct from a conviction, the General

Assembly has chosen to equate ARD with a conviction under a variety of

circumstances.” Whalen, supra at 71, 32 A.3d at 681. “For example, ARD

may be statutorily construed as a conviction for purposes of computing

sentences on subsequent convictions.”        Id. (internal quotation marks

omitted).

      Regarding sentencing enhancements generally, “any fact that, by law,

increases the penalty for a crime is an ‘element’ that must be submitted to

the jury and found beyond a reasonable doubt.” Alleyne, supra at 103, 133

S.Ct. at 2155, 186 L.Ed.2d at ___. Both Alleyne and Apprendi, however,

“recognized a narrow exception to this general rule for the fact of a prior

conviction.” Id. at 111 n.1, 133 S.Ct. at 2160 n.1, 186 L.Ed.2d at ___ n.1.

         [P]rior commission of a serious crime … is as typical a
         sentencing factor as one might imagine. Perhaps reflecting
         this fact, the lower courts have almost uniformly interpreted
         statutes (that authorize higher sentences for recidivists) as
         setting forth sentencing factors, not as creating new crimes
         (at least where the conduct, in the absence of the
         recidivism, is independently unlawful).

Almendarez-Torres, supra at 230, 118 S.Ct. at 1224, 140 L.Ed.2d at ___

(internal citations omitted).


                                     -8-
J-E01003-22


      This Court evaluated many of these principles in Chichkin, the relevant

facts of which are as follows:

         Chichkin was arrested and charged with DUI for an incident
         that occurred on December 8, 2017. His case proceeded to
         a trial in Municipal Court on May 18, 2018, at which time the
         court found him guilty of two counts of DUI—general
         impairment under 75 Pa.C.S.A. § 3802(a)(1). On June 25,
         2018, Chichkin was sentenced to a term of 30 days to six
         months’ imprisonment, with two months’ concurrent
         probation. The 30-day mandatory minimum was imposed
         under 75 Pa.C.S.A. § 3804(b)(2)(i), because Chichkin had
         accepted ARD for a prior DUI offense in 2013.

Chichkin, supra at 961 (internal footnote omitted).

      On appeal, this Court addressed whether Section 3806’s reference to

ARD as a “prior offense” violated the constitutional protections dictated by

Alleyne. The Chichkin Court determined that prior acceptances of ARD could

not be categorized as “prior convictions” exempt from the holdings of

Apprendi and Alleyne. See id. at 967. Further, the Court announced that

“[t]he ‘fact’ that a defendant accepted ARD does not carry with it the

procedural safeguards of a traditional conviction following a judge or jury

trial.” Id. Consequently, Chichkin held that the “portion of 75 Pa.C.S. §

3806(a), which statutorily equates a prior acceptance of ARD to a prior

conviction for purposes of subjecting a defendant to a mandatory minimum

sentence under Section 3804, is unconstitutional.”       Id. at 968 (internal

footnote omitted). The Court went on to state: “[I]f the Commonwealth seeks

to enhance a defendant’s DUI sentence based upon that defendant’s prior

acceptance of ARD, it must prove, beyond a reasonable doubt, that the

                                     -9-
J-E01003-22


defendant actually committed the prior DUI offense.” Id. at 970-71 (internal

footnote omitted).

        Instantly, Appellee was involved in two DUI incidents. The first incident

occurred in July 2019 for which Appellee was admitted into the ARD program.

The second incident occurred a month later in August 2019.              The parties

dispute the proper sentence for the second incident. Regarding the August

2019 charges, the trial court denied the Commonwealth’s request to prove

beyond a reasonable doubt that Appellee had previously accepted ARD. The

court subsequently sentenced Appellee as a first time DUI offender for the

August 2019 incident. The court reasoned as follows:

           [The c]ourt is bound by the precedent set by the
           Pennsylvania Superior Court in Chichkin, and the Chichkin
           ruling has been applied in subsequent Superior Court cases.
           In none of the subsequent cases where the defendants’
           sentences were remanded to the trial court, did the Superior
           Court remand for an evidentiary hearing where the trial
           court could make a finding the first offense occurred beyond
           a reasonable doubt and sentence the defendants based on
           a second offense. Each case was remanded for sentencing
           on a first offense basis.

(Trial Court Opinion at 5) (internal citations omitted).

        Although the trial court relied on Chichkin to support its determination,

we emphasize that our legislature has “statutorily construed [ARD] as a

conviction for purposes of computing sentences on subsequent convictions.”

See Whalen, supra at 71, 32 A.3d at 681. A defendant receives ARD only

after   he   has   requested   acceptance      into   the   program,   indicated   an

understanding of the proceedings, and agreed to comply with the conditions

                                      - 10 -
J-E01003-22


imposed by the trial court. See Scheinert, supra. See also Pa.R.Crim.P.

312, 313. The entire assessment process for the ARD program is conducted

under court supervision. See Whalen, supra.

      The fact that ARD will constitute a prior offense for purposes of

sentencing on a second or subsequent DUI conviction is written directly into

Section 3806, and a defendant is presumed to be aware of the relevant

statute. See Commonwealth v. Robertson, 186 A.3d 440, 446 (Pa.Super.

2018), appeal denied, 649 Pa. 179, 195 A.3d 852 (2018) (reiterating that

individuals are presumed to know statutory law and developments in case

law). We also note that the exception established in Almendarez-Torres

remains in place. See Alleyne, supra. Significantly, we disagree with the

conclusion in Chichkin that a defendant’s prior acceptance of ARD cannot be

categorized as a “prior conviction” exempt from the holdings in Apprendi and

Alleyne. Although the “fact” that a defendant accepted ARD does not carry

the same procedural safeguards of a conviction following a bench or jury trial,

we deem the safeguards in place to be adequate. We emphasize that Section

3806(a) appropriately notifies a defendant that earlier ARD acceptance will be

considered a prior DUI offense for future sentencing purposes.

      Moreover, a defendant voluntarily enters the ARD program to avoid

prosecution on a first DUI charge, and he is free to reject participation in the

program if he wishes to avail himself of his full panoply of constitutional rights.

These factors of notice and voluntary ARD acceptance mitigate the due


                                      - 11 -
J-E01003-22


process concerns advanced in Chichkin. Thus, a defendant’s prior acceptance

of ARD fits within the limited “prior conviction” exception set forth in Apprendi

and Alleyne. See Almendarez-Torres, supra.

      Accordingly, we expressly overrule Chichkin. We now hold that the

portion of Section 3806(a), which equates prior acceptance of ARD to a prior

conviction for purposes of imposing a Section 3804 mandatory minimum

sentence, passes constitutional muster.        Thus, the trial court erred in

sentencing Appellee as a first-time DUI offender without considering his

acceptance of ARD for a prior DUI. Accordingly, we vacate the judgment of

sentence and remand this case for further proceedings consistent with this

opinion. See Infante, supra.




                                     - 12 -
J-E01003-22




      Judgment of sentence vacated.          Case remanded.   Jurisdiction is

relinquished.

      President Judge Panella, Judge Bowes and Judge McLaughlin join this

opinion.

      Judge Stabile files a concurring opinion.

      Judge McCaffery files a dissenting opinion, in which President Judge

Emeritus Bender, Judge Lazarus and Judge Kunselman join.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/4/2022




                                    - 13 -